*377OPINION.
MoRRis:
We are satisfied from the evidence that the petitioner is entitled to the deduction claimed as traveling expenses for 1920. It is apparent from the testimony that he expended at least the amount claimed during the year in soliciting orders. A mathematical computation will show that the total of the items of expense set out above amounts to more than the claimed deduction. In addition there were other expenses testified to which could not be determined as to their actual amount.

Judgment will- he entered for the petitioner.

Considered by Murdock and Siefkin.